Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed November 19, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01052-CV

      JIANGSU JINSHI MACHINERY GROUP CO., LTD., Appellant

                                        V.

                 KANA ENERGY SERVICES, INC., Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-55123


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 13, 2018. On August 8,
2019, we abated this appeal on appellant’s unopposed motion for the parties to
engage in settlement discussions. On November 4, 2019, appellant filed an
unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1.

      We reinstate the appeal, grant the motion to dismiss, and dismiss the appeal.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.